DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of executing, within an online gaming platform, an instance of a game to facilitate presentation of the game to users, and implementing in-game actions in the instance of the game in response to action requests for the in-game actions by the users, wherein the presentation of the game is based on views of the game that are determined during execution of the game, wherein the users include a first user; managing users accounts associated with the users, including a first user account associated with the first user, wherein the first user account includes a first user inventory; receiving, on behalf of the first user, an inventory request for information regarding the first user inventory, wherein the inventory request is received from an external payment application server that manages a first external user account associated with the first user, wherein the external payment application server supports exchanges involving fiat currency, and wherein the first user account is separate and different from the first external user account; accessing the blockchain to obtain asset information about one or more of the digital assets that are owned by the first user, wherein the one or more digital assets include a first digital asset; transferring, to the external payment application server, information based on the obtained asset information in response to the inventory request; 43Patent Application Attorney Docket No. 63NR-007076 receiving, from the external payment application server, a transfer request to transfer the ownership of the first digital asset from the first user to a second user; generating a first set of instructions for the decentralized ledger server to accomplish the transfer as requested in the transfer request; and transferring, in accordance with the first set of instructions, the ownership of the first digital asset from the first user to the second user, such that the rights as recorded on the blockchain no longer reflect the ownership of the first digital asset by the first user, wherein transferring the ownership of the first digital asset from the first user to the second user involves an exchange of consideration supported by the external payment application server.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting peer-to-peer exchange, processor, gaming platform, ledger server, and payment application server, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The peer-to-peer exchange, processor, gaming platform, ledger server, and payment application server, in the steps are recited at a high level of generality.  These limitations are no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claim 1.
Claim 2 recites the system of claim 1, wherein the one or more processors of the online gaming platform are configured such that the inventory request is received on behalf of the first user from a first client computing platform associated with the first user, and such that the information based on the obtained asset information is transferred to the first client computing platform in response to the inventory request.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites the system of claim 1, wherein the first digital asset is not fungible and either: (i) is usable within the online gaming platform to perform an individual in-game action in the instance of the game, or (ii) represents a three-dimensional in-game user-controllable character that can interact with other virtual items within the online gaming platform, or (iii) both (i) and (ii).  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites the system of claim 1, wherein the one or more processors included in the online gaming platform are further configured by the machine-readable instructions to transfer the first set of instructions to the decentralized ledger server, and wherein the one or more processors included in the decentralized ledger server are further configured by the machine- readable instructions to receive the first set of instructions from the online gaming platform.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites the system of claim 1, wherein the one or more processors of the online gaming platform are further configured to: 41Patent Application Attorney Docket No. 63NR-007076 receive user input from the first user, wherein the user input provides entry and/or selection of one or more digital assets to be excluded from the transferred information in response to the inventory request.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the system of claim 1, wherein the transferred information includes a three- dimensional visual representation of the three-dimensional in-game user-controllable character represented by the first digital asset.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites the system of claim 1, wherein the asset information has been recorded on the blockchain.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites the system of claim 1, wherein the recorded rights on the blockchain reflect the ownership of the first digital asset by the second user.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites the system of claim 1, wherein execution of the received first set of instructions effectuates recording the ownership of the first digital asset by the second user on a second blockchain that is different from the blockchain.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites the system of claim 1, wherein the one or more processors included in the decentralized ledger server are further configured by the machine-readable instructions to execute the first set of instructions.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites the method of claim 11, wherein receiving the inventory request includes receiving from a first client computing platform associated with the first user, and wherein transferring the information based on the obtained asset information includes transferring to the first client computing platform.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites the method of claim 11, wherein the first digital asset is not fungible and either: (i) is usable within the online gaming platform to perform an individual in-game action in the instance of the game, or (ii) represents a three-dimensional in-game user-controllable character that can interact with other virtual items within the online gaming platform, or (iii) both (i) and (ii).  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites the method of claim 11, further comprising: transferring the first set of instructions to the decentralized ledger server; and receiving the first set of instructions from the online gaming platform.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 15 recites the method of claim 11, further comprising: receiving user input from the first user, wherein the user input provides entry and/or selection of one or more digital assets to be excluded from the transferred information in response to the inventory request.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites the method of claim 11, wherein the transferred information includes a three- dimensional visual representation of the three-dimensional in-game user-controllable character represented by the first digital asset.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites the method of claim 11, wherein the asset information has been recorded on the blockchain.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 18 recites the method of claim 11, wherein the recorded rights on the blockchain reflect the ownership of the first digital asset by the second user.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 19 recites the method of claim 11, wherein execution of the received first set of instructions effectuates recording the ownership of the first digital asset by the second user on a second blockchain that is different from the blockchain.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 20 recites the method of claim 11, further comprising: executing the first set of instructions.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698